—Order unanimously reversed on the law without costs and motion granted. Memorandum: Supreme Court should have granted defendants’ motion to dismiss plaintiff’s action without condition. A party opposing a motion to dismiss pursuant to CPLR 3012 (b) for failure to timely serve a complaint must make an adequate showing of merit (Kel Mgt. Corp. v Rogers & Wells, 64 NY2d 904, 905; Stolowitz v Mount Sinai Hosp., 60 NY2d 685, 686; McMillan v Ryan, 135 AD2d 1104, lv denied 71 NY2d 802; Cummings v St. Joseph’s Hosp. Health Ctr., 130 AD2d 957). Here, plaintiff appeared on defendants’ motion, but submitted no papers in opposition. Thus, the failure of plaintiff to demonstrate the merits of her claims in response to the CPLR 3012 (b) motion requires the unconditional dismissal of the action (Kel Mgt. Corp. v Rogers & Wells, supra; Young v Bassett Hosp., 190 AD2d 905; McMillan v Ryan, supra; Hanley v Callanan Indus., 60 AD2d 706). (Appeal from Order of Supreme Court, Erie County, Howe, J.—Dismiss Complaint.) Present—Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.